Kane, J. P.
Appeal from a judgment of the County Court of Greene County (Battisti, Jr., J.), rendered January 26, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
On December 1, 1986, defendant was a passenger in a vehicle operated by codefendant Antonio Castillo and proceeding north along the Thruway in the Town of Coxsackie, Greene County, when the vehicle was stopped by the State Police for traveling at an excessive rate of speed. A particularization of the circumstances which resulted in defendant’s conviction are set forth in a decision of this court upon the appeal from the conviction of Castillo (see, People v Castillo, 150 AD2d 957, lv denied 74 NY2d 806). For the same reasons set forth therein, we reject defendant’s arguments that he did not knowingly and voluntarily waive his right to appeal and that the search of the vehicle in which he was riding as a passenger was illegal (see, People v Seaberg, 74 NY2d 1; see also, People v Fernandez, 67 NY2d 686; People v Henderson, 130 AD2d 789, 791). We also reject defendant’s argument that the sentence imposed (four years to life imprisonment) was harsh and excessive.
Appeal dismissed.
Kane, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.